
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 415
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2010
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To provide Capitol-flown flags to the
		  immediate family of fire fighters, law enforcement officers, emergency medical
		  technicians, and other rescue workers who are killed in the line of
		  duty.
	
	
		1.Short titleThis Act may be cited as the
			 Fallen Heroes Flag Act of
			 2010.
		2.Providing
			 capitol-flown flags for families of law enforcement and rescue workers killed
			 in the line of duty
			(a)In
			 generalAt the request of the immediate family of a fire fighter,
			 law enforcement officer, emergency technician, or other rescue worker who died
			 in the line of duty, the Representative of the family may provide the family
			 with a Capitol-flown flag, together with the certificate described in
			 subsection (c).
			(b)No cost to
			 familyA flag provided under this section shall be provided at no
			 cost to the family.
			(c)CertificateThe
			 certificate described in this subsection is a certificate which is signed by
			 the Speaker of the House of Representatives and the Representative providing
			 the flag, and which contains an expression of sympathy from the House of
			 Representatives for the family involved, as prepared and developed by the Clerk
			 of the House of Representatives.
			(d)DefinitionsIn
			 this section—
				(1)the term
			 Capitol-flown flag means a United States flag flown over the
			 United States Capitol in honor of the deceased individual for whom such flag is
			 requested; and
				(2)the term
			 Representative includes a Delegate or Resident Commissioner to the
			 Congress.
				3.Regulations and
			 procedures
			(a)In
			 generalNot later than 30 days after the date of the date of the
			 enactment of this Act, the Clerk shall issue regulations for carrying out this
			 Act, including regulations to establish procedures (including any appropriate
			 forms, guidelines, and accompanying certificates) for requesting a
			 Capitol-flown flag.
			(b)Approval by
			 committee on house administrationThe regulations issued by the
			 Clerk under subsection (a) shall take effect upon approval by the Committee on
			 House Administration of the House of Representatives.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated from the applicable accounts of the House of
			 Representatives for fiscal year 2009 and each succeeding fiscal year such sums
			 as may be necessary to carry out this Act.
		5.Effective
			 dateThis Act shall take
			 effect on the date of its enactment, except that no flags may be provided under
			 section 2 until the Committee on House Administration of the House of
			 Representatives approves the regulations issued by the Clerk of the House of
			 Representatives under section 3.
		
	
		
			Passed the House of
			 Representatives July 27, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
